IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                          FEBRUARY 1995
                                             FILED
                                                May 29, 1997

                                             Cecil Crowson, Jr.
STATE OF TENNESSEE              )            Appellate C ourt Clerk
                                )
      APPELLEE                  )     NO. 02C01-9410-CC-00209
                                )
                                )     HAYWOOD COUNTY
VS.                             )
                                )     HON. DICK JERMAN, JR.
                                )     JUDGE
DEREK MANNS                     )
                                )     (Certified Question of Law)
APPELLANT                       )




FOR THE APPELLANT:                    FOR THE APPELLEE:

Frank Deslauriers                     Charles W. Burson
Attorney at Law                       Attorney General
P. O. Box 1156
Covington, TN 38019                   Rebecca L. Gundt
                                      Assistant Attorney General
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493

                                      Larry Hardister
                                      District Attorney General
                                      109 E. First Street
                                      Trenton, TN 38382




OPINION FILED: ____________________



AFFIRMED



JERRY SCOTT, SPECIAL JUDGE
                                   OPINION


        This is an appeal of a certified question of law pursuant to Tenn. R. App. P. 37

(b)(2)(i).



        Pursuant to his guilty plea, the appellant was convicted of possession of

cocaine with intent to sell or deliver for which he received a sentence of eight years

in the state penitentiary as a Range I, standard offender. The question reserved on

appeal is framed as whether the search and seizure of a brown paper sack containing

ten individually wrapped packages of cocaine was in violation of the Fourth

Amendment to the United States Constitution and Article 1, § 7 of the Tennessee

Constitution.



        On December 15, 1993 at approximately 6:50 p.m., Daniel Zartman of the

Brownsville Police Department was on his way home. He saw a car in a stall of a car

wash with its hood up and no one around it. There was a black pickup truck with a

trailer parked fifteen to twenty feet from the vehicle in the stall. A person whom the

officer could not identify ran from the pickup truck to the car in the stall, opened the

door on the driver’s side, leaned inside, then ran back to the truck. After a few

seconds, the person ran back to the car, closed its hood and drove away. The truck

drove away at the same time, passing the officer’s car.



        Mr. Zartman followed the car and, upon seeing the driver turn left without giving

any sort of signal, he stopped the car for making an improper turn. As they talked, the

officer saw a small sandwich type paper sack sticking out of the seat on the driver’s

side. The appellant refused to consent to a search of his car.



        As the officer was writing the appellant a traffic citation, another officer arrived

with a drug dog and the dog alerted on the driver’s side of the car.

                                            -2-
       Mr. Zartman testified that he was initially suspicious of the appellant because

there had been previous burglaries at the car wash. Further, the appellant said he

was checking his oil at the car wash, but he never saw the appellant doing anything

under his hood. In addition, the appellant would not acknowledge the presence of the

truck at the car wash or the sack in his car when asked about it. He acted very

nervous and would not stand still, but walked back and forth around the back of his

car. When Mr. Zartman asked if he could look in the sack, the appellant said “yeah”

but jumped in front of the door and stopped the officer before he could do so.



       The appellant does not contest the initial stop for the traffic violation. He

concedes that the sniffing by the drug dog was not a search. The main thrust of his

argument seems to be the length of time he was detained at the scene awaiting the

arrival of the dog.



       Investigative stops are authorized by our courts, State v. Oody, 823 S.W.2d

554, 561 (Tenn. Crim. App. 1991), if the officer can point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably

warrant the detention. State v. Pulley, 863 S.W.2d 29, 30-31 (Tenn. 1993) citing Terry

v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880, 20 L.Ed.2d 889 (1968).



       Here, the officer cites numerous specific and articulable facts which, taken

together with rational inferences from those facts, clearly warranted the detention of

the appellant until the drug dog arrived. His suspicious actions at the car wash by

going back and forth to the truck, the presence of which he would not acknowledge,

followed by his refusal to acknowledge the presence of the bag and his nervous and

agitated state, taken with all the other circumstances, clearly justified the stop. A

defendant’s furtive conduct can be considered by an officer to justify an investigative

stop. State v. Banner, 685 S.W.2d 298, 300 (Tenn. Crim. App. 1984).




                                         -3-
      The trial judge found that the officers had probable cause to search the

appellant’s car based on the drug dog’s having alerted on the car and based on the

appellant’s actions and responses. Of course, a trial judge’s findings of fact on a

motion to suppress are conclusive on appeal unless the evidence preponderates

against those findings. State v. Turnbill, 640 S.W.2d 40, 45-46 (Tenn. Crim. App.

1982). The evidence here certainly does not preponderate against those findings.



      The judgment overruling the motion to suppress is affirmed.




                                        _______________________________
                                        JERRY SCOTT, SPECIAL JUDGE



CONCUR:




_______________________________
JOSEPH M. TIPTON, JUDGE




_______________________________
DAVID H. WELLES, JUDGE




                                       -4-